Case 1:19-cv-02892-JPB Document 42-1 Filed 04/22/21 Page 1 of 7




           EXHIBIT A
        Case 1:19-cv-02892-JPB Document 42-1 Filed 04/22/21 Page 2 of 7




                       Trademark Assignment Agreement


        The Parties to this Agreement are the Regents of the University of Michigan, a Michigan
Constitutional Corporation (hereinafter "University") and the American Customer Satisfaction
Index, LLC,a limited liability company formed in the state of Michigan (hereinafter "ACSI")
(hereinafter, University and ACSI are referred to collectively as "Parties" or individually as
"Party" as appropriate in context). This Agreement is effective as of the date of the later most
signature below.

       WHEREAS, University is the owner of United States Trademark Registration Nos.
2,122,772 for ACSI and 2,122,752 for ACSI (and design) and the associated trademarks and
goodwill (hereinafter the "Registered Marks");

        WHEREAS,ACSI wishes to purchase the Registered Marks;

       WHEREAS, University has previously licensed the Registered Marks to ACSI by
"Trademark License Agreement" having an Effective Date of September 16,2008 (hereinafter the
"2008 License Agreement");

        NOW THEREFORE,the Parties, wishing to be bound,agree as follows:

1.      University agrees to assign to ACSI all rights,title,interest in and to the Registered Marks,
and all goodwill associated therewith,and also including the right to sue and collect damages for
past infringements. Simultaneously with the execution of this Agreement, both Parties shall
execute the Assignment attached as Exhibit A,which University shall record with the United States
Trademark Office within five(5) business days of execution by both Parties.

2.     ACSI will pay University $400,000, in United States dollars, as consideration for the
assignment according to the following schedule:

        (a)     On March 1,2022: $40,000;

       (b)      On March 1,2023: $60,000;

       (c)      On March 1,2024: $80,000;

       (d)      On March 1,2025: $100,000;

       (e)      On March 1,2026: $120,000.

ACSI will pay all applicable taxes,maintenance costs,and any other fees related to the assignment.

3.    The 2008 License Agreement shall terminate effective upon the execution of this
Agreement and the Exhibit A Assignment, provided that certain Articles in the 2008 License
Agreement that are explicitly identified herein shall have continuing effect as provided herein.



Error! Unknown document property name.
        Case 1:19-cv-02892-JPB Document 42-1 Filed 04/22/21 Page 3 of 7



Any Article not explicitly identified as an exception to termination and incorporated herein shall
be and is terminated and void.

4.     The consideration required by Section 2 above shall replace and extinguish all obligations
under the 2008 License Agreement.For clarity, but without limitation,the Parties agree to cancel
and renounce Articles 11.1-11.6 and 11.7(1-2 and 4-6),but not Article 11.7(3).

5.      After the Assignment ofthe Registered Marks,and the agreed upon termination ofthe 2008
License Agreement per this Agreement,University shall have no rights or obligations to participate
in or share in proceeds from any future efforts to enforce the Registered Marks,except as provided
herein.The rights and obligations with respect to pending cases shall be governed as follows:

       (a)     The Parties agree that after termination of the 2008 License Agreement,the terms
       of Article 8 of that Agreement shall govern the Parties' obligations with respect to the
       pending litigation styled American Customer Satisfaction Index, LLC v. Genesys
       Telecomms Labs, Inc., Civil Action No. 4:17-cv-12554 pending in the United States
       District Court for the Eastern District of Michigan.

       (b)     The Parties acknowledge that the obligation to make payments required by Article
       2 shall extinguish any rights or obligations—to the extent any exist—between the Parties
       with respect to the litigation styled American Customer Satisfaction Index,LLC v. ForeSee
       Results, Inc., Civil Action No.2:18-cv-13319,in the United States District Court for the
       Eastern District of Michigan,providedthat the provisions of Section 7(c)ofthis Agreement
       shall nonetheless apply.

6.     ACSI hereby grants to University,effective immediately after the Assignment is executed,
a perpetual royalty free license to Registered Marks for the purpose of promoting research
performed at University,subject only to the following:

       (a)     University shall not have any right to sublicense the Registered Marks;

       (b)     ACSI covenants not to sue University for use of Registered Marks;

       (c)     University acknowledges ACSI's right after the Assignment to control the quality
       of any goods or services offered under the Registered Marks and agrees to comply with all
       applicable reasonable quality control standards.

7.     The Registered Marks will be assigned "as is" and University makes no warranties or
representations concerning the value or validity of the Registered Marks.

       (a)     ACSI acknowledges that Verint Americas,Inc. d/b/a ForeSee Results challenged
       the validity of the Registered Marks in the case styled Verint Americas Inc., d/b/a ForeSee
       Results v. The Regents of the University of Michigan, Civil Action No. 1:19-cv-02892,
       USDC N.D.GA now on appeal to the Eleventh Circuit Court of Appeals styled as Verint
       Americas,Inc. d/b/a ForeSee Results v. The Regents ofthe University of Michigan,Case
       No.20-11193.




                                                2
        Case 1:19-cv-02892-JPB Document 42-1 Filed 04/22/21 Page 4 of 7



       (b)     The terms of Articles 9.1-9.4 and 10.1 of the 2008 License Agreement are
       incorporated herein by reference, with the stipulation that all references to "Licensee" in
       those Articles shall refer with equal force to ACSI as Assignee under this Agreement.The
       liability limit in Article 9.5 is terminated and void, and ACSI shall indemnify and hold
       harmless University from any and all liability related to any claims based on the Registered
       Marks.

       (c)     ACSI shall indemnify and hold University harmless from and against any claims
       based on the Registered Marks and shall reimburse University for any reasonable
       attorney's fees or expenses related to future participation by University in any litigation
       related to the Registered Marks,such as, without limitation, responding to subpoenas for
       documents or testimony.

       (d)     ACSI shall purchase or maintain in effect a policy of product liability, completed
       operations and/or errors and omissions insurance,whichever is applicable to such activity.
       Each such insurance policy must provide reasonable coverage for all claims with respect
       to the use,display or performance ofthe Registered Marks.

8.      The Parties acknowledge that University is currently a party to an appeal in the United
States Court of Appeals for the Eleventh Circuit, styled Verint Americas, Inc. d/b/a ForeSee
Results v. The Regents ofthe University ofMichigan,Case No.20-11193 (hereinafter the "Georgia
Litigation").

       (a)     ACSI agrees to consent to be substituted for University in the appeal and/or any
       subsequent district court proceedings in the Georgia Litigation to the extent required by
       Fed. R.App.P 43(b) or Fed. R.Civ. P. 25(c). In the event either University or Verint
       Americas files a request to substitute ACSI for University in either the Eleventh Circuit or
       the underlying District Court action,ACSI agrees that it will consent to and not oppose the
       substitution. ACSI will cooperate with University to effect substitution.

       (b)    ACSI agrees that it will not make any effort to keep University a party to the
       Georgia Litigation and that it will consent to and not oppose any motion or other request
       by University to be dismissed from the Georgia Litigation.

       (c)     ACSI reserves the right to assert after substitution all available objections and
       defenses to the claims asserted in the Georgia Litigation,including objections to personal
       jurisdiction and any valid objection to declaratory judgment proceedings.

                                          Other Terms

9.      This Agreement shall be construed,governed,interpreted and applied according to United
States and State of Michigan law.

10. The parties hereby consent to the jurisdiction of the courts in the State of Michigan over
any dispute concerning this Agreement or the relationship between the Parties.Should ACSI bring
any claim,demand or other action against University,its Regents,fellows,officers,employees or
agents,arising out of this Agreement or the relationship between the parties, ACSI agrees to bring
said action only in the Michigan Court of Claims.


                                                3
         Case 1:19-cv-02892-JPB Document 42-1 Filed 04/22/21 Page 5 of 7



11.     University and ACSI agree that this Agreement sets forth their entire understanding
concerning the subject matter of this Agreement,and no modification of the Agreement will be
effective unless both University and ACSI agree to it in writing.

12. If a court of competent jurisdiction finds any term of this Agreement invalid, illegal or
unenforceable,that term will be curtailed,limited or deleted, but only to the extent necessary to
remove the invalidity,illegality or unenforceability,and without in any way affecting or impairing
the remaining terms.

13.     No waiver by either party of any breach of this Agreement,no matter how long continuing
or how often repeated,is a waiver of any subsequent breach thereof,nor is any delay or omission
on the part of either party to exercise or insist on any right,power,or privilege hereunder a waiver
of such right, power or privilege. In no event shall any waiver be deemed valid unless it is in
writing and signed by an authorized representative of each party.

14.     ACSI agrees to refrain from using and to require its licensees to refrain from using the
name of University in publicity or advertising without the prior written approval of University.
Reports in scientific literature and presentations ofjoint research and development work are not
publicity. Notwithstanding the above, without written approval from University, ACSI and its
licensees may state publicly (if factually correct) that their relevant products or services relate to
technology developed at the University of Michigan. Any such public statements as to the origin
of such products or services shall not state or imply that University endorses those products or
services.

               WHEREFORE,the Parties signify their agreement by affixing their signatures
below.

 FOR:                            FOR:
 AMERICAN  CUSTOMER SATISFACTION THE REGENTS OF THE
 INDEX,LLC                       UNIVERSITY OF MICHIGAN



                                                              Bryce-Pi4z.
                                                      By
          (authorized repres tative                              (authorized representative)

 Typed Name 1 ) 04;)         0           IA           Typed Name            Bryce Pilz




 Title   (Y)A h ,A5;irn      D;   ire Cile            Title     Director of Licensing



 Date        3 / 657/ ) —    I                        Date      3/9/2021




                                                  4
Case 1:19-cv-02892-JPB Document 42-1 Filed 04/22/21 Page 6 of 7




                   Exhibit A




                             A-1
         Case 1:19-cv-02892-JPB Document 42-1 Filed 04/22/21 Page 7 of 7




                                 TRADEMARK ASSIGNMENT

       WHEREAS,the Regents of the University of Michigan, the Michigan Constitutional
Corporation,(hereinafter "Michigan")is the owner of United States Trademark Registration No.
2,122,772 for ACSI and United States Trademark Registration No. 2,122,752 for ACSI (and
design)(hereinafter "Registered Marks)

      WHEREAS,American Customer Satisfaction Index, LLC,a limited liability company
formed in the state of Michigan (hereinafter "ACSI")wishes to purchase the Registered Marks

        For good and valuable consideration,the sufficiency of which the parties hereto stipulate,
Michigan hereby assigns to ACSI all rights,title, and interest in and to the Registered Marks,and
all goodwill associated therewith,and also including the right to sue and collect damages for past
infringement ofthe Registered Marks.

         This assignment is effective as of the date of the later of the two execution signatures
below.



 FOR:                           FOR:
 AMERICAN CUSTOMER SATISFACTION THE REGENTS OF THE
 INDEX,LLC                      UNIVERSITY OF MICHIGAN


                               9                     By
                                                             Bryce-A61,,z,

                                 4 e .'-------
                               ----
           (authorized representa                              (authorized representative)

 Typed Name. Ot l.fi         Vol ,,Avilikr
                                       3 Typed Name                        Bryce Pilz




 Title   M01ACA  (S \I,
                      ‘_     i re CVor               Title     Director of Licensing




 Date         3/g/ 21                                Date       3/9/2021




                                                 2
